Ohamplin, O. J.
The respondent was tried upon the charge of violating what is known as the “Liquor Law,” in which it is stated that he, being then and there a keeper of an hotel in the village of Coleman, in the county of Midland, with a bar in said hotel, and said bar being a place where malt liquors were sold at retail, on the 1st day of December, 1889, being the first day of the week, commonly called “Sunday,” did not keep the said bar closed, and did then and there, on the 1st day of December, 1889, the same being Sunday, keep the said bar open for the purpose of selling malt liquors at retail therein; the said Stephen Potter not being then and there a druggist who sells liquor for chemical, scientific, medicinal, mechanical, or sacramental purposes only, and in strict compliance with law, and the hotel with a bar therein not being then and there a drug-store.
The respondent was convicted, and has brought the case to this Court by exceptions before sentence. We have a printed record containing a bill of exceptions, but we are not furnished with any assignments of error, nor with any brief on behalf óf the respondent. We have examined the bill of exceptions, and find no errors contained therein.
The only exception to the charge of the court about which anything need be said is the following:
“Defendant, by his counsel, also then and there excepted to said charge, for the reason that said circuit *355judge failed therein to charge the jury that the respondent was presumed innocent until proven guilty.”
It was said in People v. Macard, 73 Mich. 25, 26, that the court should have charged the jury that the respondent was presumed innocent until proved guilty. People v. Murray, 72 Mich. 10. This is a duty which the court owes to a prisoner at the bar charged with a crime, in order that the jury may fully comprehend and understand that this presumption of innocence adheres until it is overcome by proof beyond a reasonable doubt to the contrary.
The learned Attorney General suggests that this duty does not apply to mere misdemeanors where intent is not an element of the crime, and where it has-been held not to be error for the court to direct a verdict for conviction against the prisoner; but we think that the presumption exists in all cases of persons charged with a criminal offense, whether it be a statutory one, or one recognized as an offense at the common law. In either case, unless some proof is introduced to overcome the presumption, the prisoner would be entitled to a verdict of acquittal.
For this error the conviction must be reversed, and a new trial had.
Morse, McGrath, and Long, JJ., concurred with Champein, C. J.